Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detail Action
Status of claims
This is in response to the application 16/940,182 filed on 07/27/2020. Claims 1-20 are pending; of which claims 1-20 are considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Terminal Disclaimer 
The terminal disclaimer filed on 12/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent 10,769,293 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
s 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
The closest prior art of record MYSEN; Clarence Christopher et al. (US 8,082,242 B1 and EDEN; Thomas M. (US 2002/0198748 A1) individually or in combination do not disclose the invention as filed. 
MYSEN discloses a technique where a system  receive selection of one or more of a set of custom content groups, where each of the custom content groups is associated with a custom search index that is different from a web search index and a custom search index associated with another one of the custom content groups. The system may receive a search query from a user, perform a search of the web search index based on the search query to identify web search results, perform a search of one or more custom search indexes associated with the selected one or more the custom content groups to identify custom search results, generate a search result document that includes the web search results and the custom search results; and provide the search result document.
EDEN discloses a technique where a user’s directed query for database access is allowable at the current User Access Level then the Access Control Module retrieves Database Entry Keys from the Security Module and issues the keys to the User for the duration of a Working Session at that particular Access Level. If the User advances to the next Access Level during a Working Session, (i.e., after audit, authentication and certification), then the Access Control Module requests and retrieves new Database Entry Keys from the Security Module. 
What is missing from the prior art is a technique of querying multi-level access rights with plurality of indexes and determining database entries as identified with a set of database index.
Thus the prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by independent claims 1, 7 and 13, thereby claims 1, 7 and 13 are considered allowable. The dependent claims which further limit claims 1, 7 and 13 also are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:30 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2034. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  

/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491